DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on February 9th, 2018 have been entered and accepted

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 9 – 14, 16 – 17, 19 – 20, 22 – 23, 25 – 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Asano (WO 2015118972) in view of Hirasawa (JP 2009208409, using the English translation of record) and Hemsen (US 2017/0050371)
Regarding claim 1, Asano discloses a pattern forming method comprising: a step of supplying a curable composition onto a film like substrate (Para. 18, Para. 36), a step of vibrating the substrate (Para. 22), a step of bringing the curable composition into contact with the mold (Para. 18), and a step of curing the mixture being in contact with the mold to form a pattern (Para. 23). However, Asano does not disclose a liquid film formed on a substrate before supplying the curable composition. 
Yet, in a similar field of endeavor, Hirasawa discloses an invention for forming a pattern through an imprinting method (Para. 7). Hirasawa discloses applying a first liquid composition on 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a liquid film on a substrate before supplying a curable composition. One would be motivated to include this limitation to avoid defects in the formed molded pattern (Para. 3). Although Hirasawa teaches mixing the two compositions before molding and curing the pattern (Para. 23), the references cited do not teach vibrating the substrate to mix the contents in the substrate.
Yet, in a similar field of endeavor, Hemsen discloses an apparatus and method for depositing components onto a substrate and mixing said components (Abstract). This method comprises dispensing the individual components on the substrate (Para. 66) and vibrating the substrate to mix the individual components (Para. 68; Para. 63 – discloses that the vibration is achieved by vibrating the substrate). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Asano and Hirasawa so the substrate vibrates to mix the liquid film and curable composition, as taught by Hemsen. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this instance, Hirasawa teaches mixing the two compositions, while Hemsen discloses that vibrating the substrate to mix components is a known option of mixing in the art. 
Regarding claim 2, Asano in view of Hirasawa and Hemsen teach the invention disclosed in claim 1, as described above. Furthermore, Asano teaches the substrate is vibrated while the mold and the substrate are aligned with each other (Para. 7).
Regarding claim 3, Asano in view of Hirasawa and Hemsen teach the invention disclosed in claim 2, as described above. Furthermore, Asano teaches vibration occurring at a frequency of 1 kHz or more (Para. 22).
Regarding claim 9, Asano teaches a pattern forming method comprising: a step of supplying a curable composition onto a film like substrate (Para. 18, Para. 36), a step of, while the curable composition on the liquid film and the mold are brought into contact with each other (Para. 7), vibrating the mold (Para. 22), and a step of curing a mixture to form a pattern (Para. 23). However, Asano does not disclose a liquid film formed on a substrate before supplying the curable composition. 
Yet, in a similar field of endeavor, Hirasawa discloses an invention for forming a pattern through an imprinting method (Para. 7). Hirasawa discloses applying a first liquid composition on a substrate (Para. 7), adding a second composition layer, mixing the layers, molding the pattern through the substrate and the mold (Para. 7), then curing the pattern (Para. 17). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a liquid film on a substrate before supplying a curable composition. One would be motivated to include this limitation to avoid defects in the formed molded pattern (Para. 3). Although Hirasawa teaches mixing the two compositions before molding and curing the pattern (Para. 23), the references cited do not teach vibrating the substrate to mix the contents in the substrate. 
Yet, in a similar field of endeavor, Hemsen discloses an apparatus and method for depositing components onto a substrate and mixing said components (Abstract). This method comprises dispensing the individual components on the substrate (Para. 66) and vibrating the substrate to mix the individual components (Para. 68; Para. 63 – discloses that the vibration is achieved by vibrating the substrate). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Asano and Hirasawa so the substrate vibrates to mix the liquid film and curable composition, as 
Regarding claim 10, Asano in view of Hirasawa and Hemsen teach the invention disclosed in claim 9, as described above. Furthermore, Asano teaches using a shape correcting mechanism to control the bending amount and shape of a mold (Para. 30). 
Regarding claim 11, Asano in view of Hirasawa and Hemsen teach the invention disclosed in claim 1, as described above. Furthermore, Asano teaches supplying the curable composition to the substrate through a dispenser (ref. #7). It would be obvious to one of ordinary skill in the art to design this dispenser to eject the material in a drop-wise form, as this is a known, modification of a dispenser.
Regarding claim 12, Asano in view of Hirasawa and Hemsen teach the invention disclosed in claim 1, as described above. Furthermore, Hirasawa teaches the first liquid composition contains a polymerizable compound (Para. 18). 
Regarding claim 13, Asano in view of Hirasawa and Hemsen teach the invention disclosed in claim 1, as described above. Furthermore, Hirasawa teaches a photo-polymerization initiator content of the composition of the liquid film relative to a total weight of the composition of the liquid film can be less than 0.1 weight% (Para. 22). 
Regarding claim 14, Asano in view of Hirasawa and Hemsen teach the invention disclosed in claim 1, as described above. Furthermore, Asano discloses that the vibration of the substrate is controlled on a basis of a detection result (Para. 19, Para. 31). 
Regarding claim 16, Asano in view of Hirasawa and Hemsen teach the invention disclosed in claim 9, as described above. Furthermore, Asano discloses that the vibration of the substrate is controlled on a basis of a detection result (Para. 19, Para. 31).
Regarding claim 17, Asano discloses an imprint apparatus for forming a pattern on a substrate by using a mold (Para. 1 - 2), the imprint apparatus comprising: a supply unit (ref. #7) configured to supply a curable composition onto a the substrate (Para. 21), and an operation unit (ref. #6) configured to vibrate the substrate, and the mixture being in contact with the mold is cured to form a pattern (Para. 23). However, Asano does not disclose a liquid film formed on a substrate before supplying the curable composition. 
Yet, in a similar field of endeavor, Hirasawa discloses an invention for forming a pattern through an imprinting method (Para. 7). Hirasawa discloses applying a first liquid composition on a substrate (Para. 7), adding a second composition layer, mixing the layers, molding the pattern through the substrate and the mold (Para. 7), then curing the pattern (Para. 17). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a liquid film on a substrate before supplying a curable composition. One would be motivated to include this limitation to avoid defects in the formed molded pattern (Para. 3). Although Hirasawa teaches mixing the two compositions before molding and curing the pattern (Para. 23), the references cited do not teach vibrating the substrate to mix the contents in the substrate.
Yet, in a similar field of endeavor, Hemsen discloses an apparatus and method for depositing components onto a substrate and mixing said components (Abstract). This method comprises dispensing the individual components on the substrate (Para. 66) and vibrating the substrate to mix the individual components (Para. 68; Para. 63 – discloses that the vibration is achieved by vibrating the substrate). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Asano and Hirasawa so the substrate vibrates to mix the liquid film and curable composition, as 
Regarding claim 19, Asano discloses an imprint apparatus for forming a pattern on a substrate by using a mold (Para. 1 - 2), the imprint apparatus comprising: a supply unit (ref. #7) configured to supply a curable composition onto a the substrate (Para. 21 ), and an operation unit (ref. #6) configured to vibrate the substrate, while the mold and the substrate are in contact with each other (Para. 7), and the mixture being in contact with the mold is cured to form a pattern (Para. 23). However, Asano does not disclose a liquid film formed on a substrate before supplying the curable composition.
 Yet, in a similar field of endeavor, Hirasawa discloses an invention for forming a pattern through an imprinting method (Para. 7). Hirasawa discloses applying a first liquid composition on a substrate (Para. 7), adding a second composition layer, mixing the layers, molding the pattern through the substrate and the mold (Para. 7), then curing the pattern (Para. 17). 
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to include a liquid film on a substrate before supplying a curable composition. One would be motivated to include this limitation to avoid defects in the formed molded pattern (Para. 3). Although Hirasawa teaches mixing the two compositions before molding and curing the pattern (Para. 23), the references cited do not teach vibrating the substrate to mix the contents in the substrate. 
Yet, in a similar field of endeavor, Hemsen discloses an apparatus and method for depositing components onto a substrate and mixing said components (Abstract). This method comprises dispensing the individual components on the substrate (Para. 66) and vibrating the 
It would have been obvious to one of ordinary skill in the art to modify the invention of Asano and Hirasawa so the substrate vibrates to mix the liquid film and curable composition, as taught by Hemsen. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this instance, Hirasawa teaches mixing the two compositions, while Hemsen discloses that vibrating the substrate to mix components is a known option of mixing in the art.
Regarding claims 20 and 22, Asano in view of Hirasawa and Hemsen teaches the inventions described in claims 1 and 9, as described above. Furthermore, Asano discloses treating the substrate having the pattern to manufacture an article (Para. 36).
Regarding claim 23, Asano discloses a method comprising a step of supplying a curable composite unto a film like substrate (Para. 21), and a step of vibrating the substrate (Para. 22). However, Asano does not disclose a liquid film formed on a substrate before supplying the curable composition. 
Yet, in a similar field of endeavor, Hirasawa discloses an invention for forming a pattern through an imprinting method (Para. 7). Hirasawa discloses applying a first liquid composition on a substrate (Para. 7), adding a second composition layer, mixing the layers, molding the pattern through the substrate and the mold (Para. 7), then curing the pattern (Para. 17). 
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to include a liquid film on a substrate before supplying a curable composition. One would be motivated to include this limitation to avoid defects in the formed molded pattern (Para. 3). Although Hirasawa teaches mixing the two compositions before molding and curing the pattern 
Yet, in a similar field of endeavor, Hemsen discloses an apparatus and method for depositing components onto a substrate and mixing said components (Abstract). This method comprises dispensing the individual components on the substrate (Para. 66) and vibrating the substrate to mix the individual components (Para. 68; Para. 63 – discloses that the vibration is achieved by vibrating the substrate). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Asano and Hirasawa so the substrate vibrates to mix the liquid film and curable composition, as taught by Hemsen. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this instance, Hirasawa teaches mixing the two compositions, while Hemsen discloses that vibrating the substrate to mix components is a known option of mixing in the art.
Regarding claim 25, Asano discloses a method comprising a step of supplying a curable composite unto a film like substrate (Para. 21), and a step of vibrating the substrate (Para. 22), while the substrate, mold and composition are in contact with each other (Para. 7). However, Asano does not disclose a liquid film formed on a substrate before supplying the curable composition. 
Yet, in a similar field of endeavor, Hirasawa discloses an invention for forming a pattern through an imprinting method (Para. 7). Hirasawa discloses applying a first liquid composition on a substrate (Para. 7), adding a second composition layer, mixing the layers, molding the pattern through the substrate and the mold (Para. 7), then curing the pattern (Para. 17). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a liquid film on a substrate before supplying a curable composition. One would 
Yet, in a similar field of endeavor, Hemsen discloses an apparatus and method for depositing components onto a substrate and mixing said components (Abstract). This method comprises dispensing the individual components on the substrate (Para. 66) and vibrating the substrate to mix the individual components (Para. 68; Para. 63 – discloses that the vibration is achieved by vibrating the substrate). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Asano and Hirasawa so the substrate vibrates to mix the liquid film and curable composition, as taught by Hemsen. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this instance, Hirasawa teaches mixing the two compositions, while Hemsen discloses that vibrating the substrate to mix components is a known option of mixing in the art.
Regarding claim 26, Asano discloses a method comprising: a step of supplying a curable composition onto a film like substrate (Para. 18, Para. 36), a step of vibrating the substrate (Para. 22), a step of bringing the curable composition into contact with the mold (Para. 18), a step of curing the mixture being in contact with the mold to form a pattern (Para. 23) and a step of treating the substrate having the pattern to manufacture an article (Para. 36). However, Asano does not disclose a liquid film formed on a substrate before supplying the curable composition. 
Yet, in a similar field of endeavor, Hirasawa discloses an invention for forming a pattern through an imprinting method (Para. 7). Hirasawa discloses applying a first liquid composition on 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a liquid film on a substrate before supplying a curable composition. One would be motivated to include this limitation to avoid defects in the formed molded pattern (Para. 3). Although Hirasawa teaches mixing the two compositions before molding and curing the pattern (Para. 23), the references cited do not teach vibrating the substrate to mix the contents in the substrate.
 Yet, in a similar field of endeavor, Hemsen discloses an apparatus and method for depositing components onto a substrate and mixing said components (Abstract). This method comprises dispensing the individual components on the substrate (Para. 66) and vibrating the substrate to mix the individual components (Para. 68; Para. 63 – discloses that the vibration is achieved by vibrating the substrate). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Asano and Hirasawa so the substrate vibrates to mix the liquid film and curable composition, as taught by Hemsen. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this instance, Hirasawa teaches mixing the two compositions, while Hemsen discloses that vibrating the substrate to mix components is a known option of mixing in the art.
Regarding claim 28, Asano in view of Hirasawa and Hemsen teach the invention disclosed in claim 26, as described above. Furthermore, Asano discloses that the steps of supplying, vibrating, bringing and curing are performed by an imprint apparatus (Para. 1).
Claim 27 is rejected under 35 U.S.C.103 as being unpatentable over Asano in view of Hirasawa and Hemsen as applied to claim 26 above, and further in view of Seki (US 2007/0145639). 
Regarding claim 27, Asano in view of Hirasawa and Hemsen teach the invention disclosed in claim 26, as described above. However, these references don't disclose the step of forming performed by a method selected from the group of the instant claim.
Yet, in a similar field of endeavor, Seki discloses an imprint method for imprinting an imprint pattern of a mold onto a pattern formation material on a substrate (Abstract). This method comprises spin coating a resin material to form a liquid on a substrate (Para. 113). 
It would have been obvious to one of ordinary skill in the art to modify the invention taught by Asano in view of Hirasawa and Hemsen, so that the forming step was performed through spin coating. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 13 85, 1397 (2007). In this instance, spin coating is a known option for applying material to substrates, as disclosed by Seki.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743